NO. 07-03-0120-CV

                                   IN THE COURT OF APPEALS

                           FOR THE SEVENTH DISTRICT OF TEXAS

                                             AT AMARILLO

                                                 PANEL E

                                       MARCH 12, 2003
                               ______________________________

                                 IN RE JAMES WARREN BRIGHT,

                                                    Relator
                            _________________________________

                           ORIGINAL PROCEEDING IN MANDAMUS
                            _______________________________

Before QUINN and REAVIS, JJ., and BOYD, S.J.1

        Pending before the court is a petition for writ of mandamus filed by James Warren

Bright. He seeks an order from this court “directing the Respondent, the Honorable Cecil

Puryear, [___ Judicial District (the trial court)] to vacate his original order denying

appointment of counsel for post conviction DNA testing and for appointment of counsel on

appeal . . . .” We deny the petition, without prejudice, for the following reasons.

        First, Bright did not accompany his petition with the requisite filing fee. Nor did he

state in the application that he was indigent. Second, he failed to verify all factual

statements in his petition as required by Texas Rule of Appellate Procedure 52.3. Nor did

he accompany the petition with an appendix of any kind, much less one containing a

certified or sworn copy of the order about which he complains, as required by Rule 52.3(j).



        1
        John T. Boyd, Chief Justice (Re t.), Seventh C ourt of Appeals, sitting by assignment. Tex. Gov’t Code
Ann. §75.00 2(a)(1) (V erno n Su pp. 2003 ).
Accordingly, the petition for writ of mandamus is denied without prejudice.




                                         Brian Quinn
                                            Justice




                                     2